United States Court of Appeals
                     For the First Circuit

No. 11-1611

                         UNITED STATES,

                      Plaintiff, Appellee,

                               v.

                 $8,440,190.00 IN U.S. CURRENCY,

                        Defendant In Rem,

                ROBERT HOVITO VAN BOMMEL DUYZING,

                      Claimant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                  Howard, Lipez, and Thompson,
                         Circuit Judges.



     Ramón M. Gonzalez, with whom Luis Rafael Rivera was on brief,
for appellant.
     Myriam Yvette Fernández-González, Assistant United States
Attorney, with whom Rosa Emilia Rodríguez-Vélez, United States
Attorney, Nelson Pérez-Sosa, Assistant United States Attorney,
Chief, Appellate Division, and Thomas F. Klumper, Assistant United
States Attorney, were on brief, for appellee.



                          June 17, 2013
          THOMPSON, Circuit Judge.      While fleeing from the Coast

Guard aboard a go-fast vessel, the claimant Robert Hovito Van

Bommel Duyzing ("Van Bommel") and his crew tossed approximately $8

million into the Caribbean Sea.       The money was recovered by the

Coast Guard and the government filed this action seeking to have

the currency, along with some additional money found on the crew

members' persons, forfeited to the United States. Van Bommel tried

to put a stop to this, claiming that the money was his.          The

district court dismissed his claim on summary judgment and Van

Bommel now appeals.   After careful review, we affirm in part and

reverse in part.

                            BACKGROUND

                        A. The Interdiction

          In the late evening hours of June 20, 2009, the United

States Coast Guard cutter Harriet Lane was conducting a routine

patrol in the waters off of Panama when the crew began tracking a

nearby small, fast-moving vessel.     A helicopter was launched from

the Harriet Lane to initiate visual and radar contact.       It was

determined that the boat was a go-fast vessel of approximately

forty feet in length that had four persons on board, four engines,

and no masthead, stern light or sidelights visible as required by

maritime regulations.    The Coast Guard crew's suspicions were

aroused and so the helicopter approached the vessel, which was

located in international waters, and fired three warning shots as


                                -2-
an order to stop.        The vessel did not heed the warning and it took

a round of disabling fire from the helicopter to bring the vessel

to a halt.     The helicopter crew witnessed the individuals aboard

the go-fast vessel throwing numerous bales overboard.

             An inflatable boat was launched from the Harriet Lane and

Coast Guard crew members headed to the disabled boat. They boarded

to find four men, one of whom is the claimant in this case, Van

Bommel.1       The   boat,   which    contained     none   of   the   tell-tale

indicators     of    a   vessel's    nationality,    was   determined    to   be

stateless after contact was made with Panamanian authorities.2

Surface samples were taken from the boat, revealing that certain

areas had been in recent contact with cocaine.

             The jettisoned bales, which had been marked by the

helicopter's crew with strobe lights and a data marking buoy, were

found floating in the sea (six bales were never found; it seems

they may have sunk or drifted away).         The Coast Guard scooped them

up.       There were approximately twenty-one bales total, all of

similar shape and size, as well as a plastic package containing a

loaded semi-automatic handgun and ammunition.              Aboard the Harriet

Lane, thirteen of the bales were opened.             Each contained roughly


      1
       The other crew members were Arnaldo Henao-Serna, Manuel
Carrascal-Reales, and Abraham Carrascal-Carrascal. All, including
Van Bommel, were from Colombia.
      2
       It is unclear whether the Panamanian authorities were
contacted simply because the boat was found near the Panama coast
or because the crew reported it as being Panamanian.

                                       -3-
$400,000 putting the preliminary estimate of recovered currency at

$8.4 million.

            Van Bommel and his three companions, who had also been

transferred to the Harriet Lane, were advised of their rights and

interviewed.     Van Bommel stated that he was offered $40,000 to

transport the bales of money and was paid $10,000 of it up front.

Consistent with his story, Van Bommel had $10,000 cash on his

person as did each of his associates.    Van Bommel also told Coast

Guard officers that he and his crew had tossed the bales overboard

when they saw the helicopter.3

               B. Van Bommel Talks with Law Enforcement

            About a week later, on June 29, Van Bommel was again

interviewed by law enforcement officials and he continued talking.

Van Bommel said that while drinking at a bar on San Andres Island,

he and his three crew members met a man named Tomas (last name

unknown).   After the group hung out a few times, Tomas cut to the

chase.   He wanted the four men to participate in a smuggling

venture that would involve them moving bales of money from one area

of Panama to another. Van Bommel said Tomas then made arrangements




     3
       The government claims that Van Bommel indicated that he
threw the bales overboard to sink them; Van Bommel says he made no
such admission.    Another point of disagreement: the government
alleges that Van Bommel made other incriminating statements, tying
himself and the others to illegal endeavors such as drug and
weapons trafficking. Van Bommel denies this. This dispute is not
material for our purposes.

                                 -4-
for all four men to be transported from San Andres Island to Boca

de Toro, Panama to board the go-fast vessel.

           Also on the day of his interview, June 29, Van Bommel

signed U.S. Immigration and Customs Enforcement ("ICE") forms

titled "Notice of Abandonment of All Rights and Interest in

Property" (the "notices of abandonment").           One form pertained to

the   twenty-one   bales   and   the   other   to   $10,000   in   currency

(indubitably the $10,000 found on Van Bommel's person).4           The forms

contained an "Acknowledgment and Abandonment of Claim" that stated:

      I understand that I have a right to assert a claim in the
      seized property described above and to seek return of the
      property. With full knowledge of those rights, I hereby
      abandon any and all claims I may have to that property.
      I waive my right to receive notice of future
      administrative or judicial proceedings involving the
      property. I also waive any further right to contest the
      administrative or judicial forfeiture of the property
      described above.

Van Bommel signed the notices of abandonment, both for the twenty-

one bales and the $10,000, and an ICE agent and Drug Enforcement

Administration ("DEA") agent signed as witnesses.

                           C. Criminal Charges

           The same day he met with law enforcement, a criminal

complaint was filed against Van Bommel (and his three cohorts). It

alleged that Van Bommel, by failing to stop his boat when ordered


      4
       The form we have pertaining to the twenty-one bales is in
English and the form pertaining to the $10,000 is in Spanish. The
forms, apart from being in different languages, look identical and
appear to provide for the same thing. No party claims otherwise.
We therefore treat both forms as containing the same terms.

                                   -5-
to do so by the Coast Guard, had violated 18 U.S.C. § 2237, which

makes it unlawful for an operator of "a vessel subject to the

jurisdiction of the United States, to knowingly fail to obey" a

federal law enforcement officer's order "to heave to that vessel"

(in layman's terms, failing to slow down or stop).                 See 18 U.S.C.

§ 2237(a)(1), (e)(2).      Van Bommel was ultimately indicted and pled

guilty on December 22, 2009.          Van Bommel was sentenced on February

4, 2010 to time already served and a three year term of supervised

release was imposed.

                         D. The Forfeiture Action

             We backtrack a little. A few months earlier, on November

25, 2009, the United States filed this action, a verified complaint

for forfeiture in rem as to $8,440,190.             Relying on an affidavit

completed by ICE agent Antonio Rivera, who participated in the

investigation of Van Bommel, the government alleged that the

$8,440,190    in   currency     was    seized    from   Van    Bommel   and   his

accomplices, and the go-fast vessel that they were traveling on.

The complaint indicated that the currency, which represented the

$8,400,190 found in the bales and the $10,000 found on each crew

member's person, was currently in the custody of the DEA, ICE,

Department of Homeland Security ("DHS"), U.S. Customs and Border

Protection    ("CBP"),    and   the    Federal    Bureau      of   Investigation

("FBI").      The complaint asserted that the currency should be

forfeited to the United States, see 46 U.S.C. § 70507, because it


                                       -6-
was   involved   in   a   violation    of   the    law,   specifically   the

manufacture, distribution, or possession of a controlled substance

on a vessel, see id. § 70503.         On December 1, the district court

ordered that a warrant of arrest in rem be issued for the seized

currency.    On that same day, the court granted the government's

motion to seal the case.

            Once Van Bommel and the others' criminal convictions were

all wrapped up, the court ordered the forfeiture case unsealed.           A

week or so later, on March 19, 2010, Van Bommel filed a verified

claim of ownership with the district court for $8,410,190 of the

currency - representing all the money in the bales plus the $10,000

found on Van Bommel's person.           The claim, after detailing the

amount of money and where it was presently being held,5 simply

indicated that Van Bommel was the owner of the currency. He signed

the document under the pain of perjury.           That same day, Van Bommel

filed a motion to dismiss the complaint.            In essence, Van Bommel

argued that the government had not established that he was involved

in a drug smuggling venture and he also took issue with the timing

of the complaint and the fact that it was sealed.           Attached to the

motion to dismiss were three more verified claims of ownership (one

each pertaining to the $10,000, $4,200,000, and $4,200,190) that

again simply averred that Van Bommel was the owner.



      5
       It indicated that $10,000 was being held by the FBI,
$4,200,000 by the DEA, and $4,200,190 by the CBP.

                                      -7-
               The government then filed an amended complaint, which Van

Bommel moved to dismiss. He also filed an answer. Motion practice

continued with the government moving for summary judgment.           It

argued that Van Bommel did not have Article III standing under the

United States Constitution to challenge the forfeiture because he

had no colorable interest in the seized currency.        The government

said Van Bommel's claim for the money should be stricken.           Van

Bommel objected, arguing among other things that he did have

standing and that the district court lacked jurisdiction over the

in rem action.        Van Bommel reiterated his lack of jurisdiction

argument in a motion to quash the arrest warrant in rem.

               Given the various filings going back and forth, the

district court decided that an evidentiary hearing was needed to

flesh out the standing issue. The hearing took place on August 19,

2010.       Though billed as an evidentiary hearing, neither side ended

up offering factual evidence or testimony.         Van Bommel, for his

part, had by then been deported to Colombia.6        The government had

two agents at the ready to testify - the ones who interviewed Van

Bommel and witnessed his signing the notices of abandonment -

however they were never ultimately called.       The attorneys did make



        6
       Van Bommel's attorney, who also participated in Van Bommel's
deportation proceeding, never filed a motion with the court or
approached the prosecutor seeking to keep his client in the country
for this evidentiary hearing. In fact, when the government sought
to stay the deportation so that Van Bommel could be deposed, Van
Bommel's counsel opposed it.

                                    -8-
their pitches though.   Van Bommel's argued that his client never

intended to abandon the property - supposedly he planned to

retrieve it from the sea later - and that Van Bommel's sworn claims

of ownership were sufficient to establish standing. The government

persisted that Van Bommel abandoned the property, pointing not only

to the fact that he tossed it into the sea but also that he signed

notices of abandonment.      Van Bommel's attorney countered: he

intended to go back for the bales and he only signed because he was

not fully advised of his rights and was threatened with prosecution

for drug smuggling.     After a little more back and forth, the

hearing came to a close.

          A few months later,7 on March 15, 2011, the district

court issued its decision.   It found that the claims of ownership

filed by Van Bommel, which were unsupported by any evidence other

than his affidavit, were inadequate. Van Bommel, it held, had also

given up any right he might have had to the loot by signing the

notices of abandonment.      Because Van Bommel had not shown a

colorable interest in the seized currency, the court concluded that

he had failed to establish Article III standing to challenge the

forfeiture.   The government's motion for summary judgment was

granted, and Van Bommel's claim of ownership and pleadings were




     7
       Van Bommel, in between the hearing taking place and the
decision issuing, filed yet another motion to dismiss.

                                -9-
dismissed with prejudice.8          The court also dismissed Van Bommel's

various motions to dismiss and motion to quash as moot.

                                  E. This Appeal

                 Van Bommel now appeals the district court's grant of

summary judgment.          He advances two grounds: the district court did

not have jurisdiction over a portion of the defendant currency, and

the court erred in finding that he has no standing.

                                     ANALYSIS

                                 A. Jurisdiction

                 Van Bommel, though he never argued this below, contends

that       the   warrant   for   arrest    in    rem   pertaining   to    just   the

$4,200,190 in the custody of CBP was never executed.9                    To support

       8
       To be clear, this was a grant of partial judgment. Full
judgment in favor of the government on its forfeiture complaint was
not granted at this time. One of the other members of Van Bommel's
crew, Henao-Serna, also had a claim pending that had to be sorted
out. When Henao-Serna ultimately failed to prosecute this claim,
the court dismissed it. With no claims left pending, the court
(over a year after partial judgment was entered against Van Bommel)
entered final judgment in favor of the United States and closed the
case.
       9
       Van Bommel raised a somewhat related argument below in his
motion to quash, which the district court twice denied (once
without explanation, and then again as moot based on its award of
summary judgment to the government). Van Bommel argued that the
warrant of arrest in rem for the entire defendant currency, which
was issued on December 1, 2009, was not timely executed because,
according to the process receipt and return, it was executed on May
10, 2010, one-hundred and sixty-one days later. Van Bommel averred
that the one-hundred plus days did not satisfy the requirement of
Rule G of the Supplemental Rules for Admiralty or Maritime Claims
and Asset Forfeiture Actions, which requires that warrants in
forfeiture in rem actions must be executed "as soon as
practicable."    Rule G(3)(c)(ii).    However, as the government

                                          -10-
this theory he claims that no return of service was filed for that

portion of the money.      According to Van Bommel, the failure of the

government to execute a warrant for that part of the defendant

currency   results    in   the   district    court      having    no   in    rem

jurisdiction over it.      The government offers no response to this

argument because it was not addressed by the district court.                 The

government suggests that if we find standing we should remand to

the district court to address this issue.            We will not take the

government's   proffered     approach.      Van   Bommel    challenges       the

district court's jurisdiction and this court has an obligation to

satisfy itself that the court had jurisdiction.            See Steel Co. v.

Citizens for a Better Env't, 523 U.S. 83, 95 (1998); Sindicato

Puertorriqueño de Trabajadores v. Fortuño, 699 F.3d 1, 8 (1st Cir.

2012).   And so we take up Van Bommel's argument, although it does

not get him far.

           Though    Van   Bommel   says   that   the   warrant    was      never

executed for the $4,200,190 held by the CBP, we do not see any

record support for this contention.           While Van Bommel is not

specific about what portion of the record he is relying on (in his



correctly noted in its opposition, this argument is without merit
because Rule G specifically provides that the "as soon as
practicable" requirement does not apply when "the property is in
the government's possession, custody, or control" which the
defendant currency was here. Rule G(3)(c)(ii)(A). When Van Bommel
made this argument below he made no mention of his current
assertion that the warrant was never executed as to the $4,200,190.


                                    -11-
brief he simply says the "docket sheet" reveals that the warrant

was never executed), we think it safe to assume that he is focusing

on the Process Receipt and Return (the "process receipt") and so we

take a close look at that.    The process receipt, which is the same

document that Van Bommel relied on to say that the warrant was not

executed in a timely manner, indicates that the warrant of arrest

in rem was served on the United States Marshals on May 10, 2010.

We assume that Van Bommel is honing in on a section of the process

receipt called "Special Instructions or Other Information That Will

Assist in Executing Service."    This section contains the following

language: "Ten Thousand Dollars ($10,000.00) in U.S. Currency-09-

FBI-004982" and "Four Million Two Hundred Thousand Dollars and Zero

Cents ($4,200,000.00) in U.S. Currency 09-DEA-520362." There is no

reference to the $4,200,190 held by the CBP.         This omission,

however, is not sufficient to establish that the warrant was never

executed on the $4,200,190.

          The defendant listed at the top of the process receipt is

"$8,440,190.00 in U.S. Currency," in other words, the entire amount

of the defendant currency.    There is nothing to indicate that the

special instructions section alters or in any way limits this

amount.   The type of process to be served is listed as the

complaint, amended complaint, the warrant of arrest in rem, and an

unspecified order (the most likely candidate being the court order

granting the government's motion to issue the warrant).      All of


                                 -12-
these documents speak in terms of the entire $8,440,190.             None of

them excludes the $4,200,190.        Indeed none of the documents even

distinguish between, or parse out, the different amounts being held

by the different government agencies, other than to say that the

defendant currency is being held by various agencies.

           The warrant of arrest in rem, in particular, provides

that "a complaint has been filed in this Court praying for the

forfeiture of the above captioned defendant property" and that "we

do hereby command that you seize said defendant property, which is

described in the caption of the complaint, and to detain the same

in your custody until further order of the Court."         The caption on

the warrant, and on the complaint, reads "$8,440,190.00 in U.S.

Currency, Defendant."       The warrant of arrest in rem clearly calls

for the arrest of the entire property.      And there is nothing on the

face of the process receipt to indicate that the warrant was not

executed   for   all   of   the   money.   The   fact   that   the   special

instructions, which are simply meant to assist in expediting

service, do not reference the $4,200,190 held by the CBP does not

clearly indicate that the warrant for that portion of the money was

never executed.

           That is all we need to say on this point.           Because the

record does not support the underlying premise that the warrant for

arrest in rem for the $4,200,190 was never executed, we need not




                                    -13-
get into the merits of Van Bommel's claim that the alleged failure

to execute the warrant divests the district court of jurisdiction.10

                             B. Standing

          We move on to the main question on appeal: whether Van

Bommel has constitutional standing under Article III to challenge

the forfeiture.11    Van Bommel thinks the answer is yes, alleging

that his verified claims of ownership are sufficient to give him

standing to contest the entire $8,410,190 and that it is a disputed

issue of fact whether he voluntarily abandoned the money or waived

his right to it.      The government continues to contend that Van

Bommel has not shown any possessory or ownership interest in any of

the confiscated money.

          Our review, since this case comes to us on a grant of

summary judgment, is de novo.     Kenney v. Floyd, 700 F.3d 604, 608

(1st Cir. 2012).    Facts are viewed in a light most favorable to Van

Bommel, the non-movant; all reasonable inferences are also drawn in



     10
       Van Bommel had a follow-up argument too. He contended that
if the government were to now attempt to fix its alleged failure to
execute the warrant, it would be too late because the suit would be
untimely. Since we find no merit in his claim that the warrant was
not executed, we do not need to get into this claim.
     11
       Standing in forfeiture actions "has both constitutional and
statutory aspects." United States v. One-Sixth Share of James J.
Bulger in All Present & Future Proceeds of Mass Millions Lottery
Ticket No. M246233, 326 F.3d 36, 40 (1st Cir. 2003).            The
government only challenged Article III standing before the district
court and the court deemed it uncontested that Van Bommel had
statutory standing. The government does not challenge that finding
on appeal. Therefore only Article III standing is at issue here.

                                 -14-
his favor.    Rared Manchester NH, LLC v. Rite Aid of N.H., Inc., 693

F.3d 48, 52 (1st Cir. 2012).        Ultimately, summary judgment is

called for when the movant, here the government, demonstrates that

"there is no genuine dispute as to any material fact" and that it

"is entitled to judgment as a matter of law."        Fed. R. Civ. P.

56(a). Genuine issues are those capable of being resolved in favor

of either party and material facts have the potential to impact the

case's outcome.     Vera v. McHugh, 622 F.3d 17, 26 (1st Cir. 2010).

             After careful review, we conclude that the answer to the

standing question is different depending on which amount of money

one is talking about - the approximately $8 million in the bales

versus the $10,000 on Van Bommel's person.    We take the two groups

of currency separately.

                    i. The $8 Million in the Bales

             In general, there are three components that must be

satisfied for Article III standing: a concrete and particularized

injury, a causal connection between that injury and the wrongdoer's

conduct, and the likelihood that prevailing in the action will

rectify the injury in some way.    Antilles Cement Corp. v. Fortuño,

670 F.3d 310, 317 (1st Cir. 2012); United States v. U.S. Currency,

$81,000, 189 F.3d 28, 34 (1st Cir. 1999). "Standing is a threshold

consideration in all cases, including civil forfeiture cases."

United States v. One-Sixth Share of James J. Bulger in All Present




                                 -15-
& Future Proceeds of Mass Millions Lottery Ticket No. M246233, 326

F.3d 36, 40 (1st Cir. 2003).

           In forfeiture cases, the property is the defendant and

therefore defenses against forfeiture can only be brought by a

third-party intervenor, here Van Bommel, who generally must have

independent standing. See id.     When faced with a motion seeking to

strike a claim, as Van Bommel is here, the burden is on the party

contesting the forfeiture (the claimant) to establish standing by

a preponderance of the evidence.     Supplemental Rule for Admiralty

or Maritime Claims and Asset Forfeiture Actions G(8)(c)(ii)(B). To

have such standing, the claimant must start by demonstrating an

ownership or possessory interest in the seized property. One-Sixth

Share, 326 F.3d at 41.    At the initial stages of intervention, the

requirements are not arduous and typically "any colorable claim on

the defendant property suffices."        Id. (addressing the claimants'

standing at the motion to intervene/motion to set aside a judgement

phase);   see   also   U.S.   Currency,    $81,000,   189   F.3d   at   35

(considering standing at the motion to dismiss stage); United

States v. One Parcel of Real Prop. with Bldgs., Appurtenances &

Improvements Known as 116 Emerson St., 942 F.2d 74, 78-79 (1st Cir.

1991) (deciding the claimant's standing at the motion to intervene

stage).   An allegation of ownership, coupled with some evidence of

ownership, is sufficient to establish constitutional standing to

contest a forfeiture.    U.S. Currency, $81,000, 189 F.3d at 35.


                                  -16-
          This   case   comes   to    us    not   at   the   early   stages   of

intervention but following a hearing that the district court

ordered specifically to address the issue of standing.12              This was

a hearing that the court had every right to order as the burden is

on the claimant to prove standing, see One-Sixth Share, 326 F.3d at

41 (explaining that the onus is on the party seeking to challenge

the forfeiture to demonstrate the necessary ownership or possessory

interest to establish standing), and the court was entitled to

flesh out what evidence Van Bommel had, see, e.g., United States v.

Union Bank for Sav. & Inv. (Jordan), 487 F.3d 8, 13 (1st Cir. 2007)

(the district court held an extended summary judgment hearing to

consider whether the claimant bank was the owner of the seized

currency for standing purposes); U.S. Currency, $81,000, 189 F.3d

at 37 (the district court sifted through evidence, including grand

jury testimony of the claimant, to address whether he had an




     12
       We do not go so far as to say that a distinct test should
be applied to civil forfeiture actions at the summary judgment
phase. In fact, in United States v. Union Bank for Sav. & Inv.
(Jordan), 487 F.3d 8, 22 (1st Cir. 2007), this court, in deciding
whether summary judgment was properly granted, decided that a
claimant had standing using the forgiving "colorable claim"
requirement that is typically applied at the early stages of
intervention. However, that case was very different from this one
in that the court did not need to delve into the factual
underpinnings of the claimant's ownership because it was undisputed
that the money the government was seeking forfeiture of was seized
from the claimant's bank account. See id. As we said, the court
here actually ordered an evidentiary hearing to flesh out the
standing considerations.

                                     -17-
ownership interest for standing purposes).          In short, Van Bommel's

evidence was minimal.

            In fact, the only evidence Van Bommel offered, in support

of   his   verified   claim   for   the   money,   was   his   own   affidavit

(proffered in connection with his summary judgment opposition) in

which he referred to the bales as "my bales" and indicated that he

concealed "my ownership of the defendant currency."            This evidence

of ownership, minimal in its own right, was contradicted by the

other evidence on the record. Namely, the uncontradicted evidence,

which came in the form of the affidavit from the ICE agent, that

Van Bommel tossed the bales into the sea and told law enforcement

that he was paid to move the bales for someone else as part of a

smuggling venture.     Van Bommel does not disagree that he did these

things.

            To be more specific, it is undisputed that Van Bommel

twice affirmatively indicated to law enforcement that he was simply

a paid courier, transporting someone else's money for them.               Van

Bommel went so far as to give specifics about how he came to

transport this money (recall his story about Tomas and the bar on

San Andres island).       The $10,000 found on Van Bommel's person,

along with the $10,000 each of his cohorts had, fit into the story

he gave law enforcement.        In fact, not one thing in the record

suggests that the $8 million was really Van Bommel's except his own

after-the-fact affidavit in which he made vague references to


                                     -18-
owning the bale money. Even crediting the conclusory, self-serving

statements made in the affidavit, see SMS Sys. Maint. Servs., Inc.

v. Digital Equip. Corp., 188 F.3d 11, 20 (1st Cir. 1999) (noting

that conclusory, self-serving testimony need not be credited on

summary judgment), the "'mere existence of a scintilla of evidence'

in favor of the nonmoving party is insufficient to defeat summary

judgment," Barreto-Rosa v. Varona-Mendez, 470 F.3d 42, 45 (1st Cir.

2006) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986)).   We do not have any more than that here.

           Furthermore, Van Bommel abandoned the property by tossing

it into the middle of open ocean.      His affidavit claim that he

intended to go back and retrieve the bales defies common sense.

Not only did Van Bommel toss the bales out in plain sight of a

Coast Guard helicopter, but there is no indication in the record

that the bales had any built-in feature that would keep them

floating in place as opposed to sinking or drifting away. In fact,

six of the bales disappeared, presumably sinking or floating away

themselves. Again, more than a scintilla of evidence is called for

here.   See Barreto-Rosa, 470 F.3d at 45.    And though Van Bommel

persists that there is a factual dispute about whether he intended

to abandon the money to the sea, this dispute is of his own making

based solely on an after-the-fact affidavit that is uncorroborated

by any evidence and, like we said, contradicted by common sense.

Even viewing the facts in a light most favorable to Van Bommel, we


                                -19-
do not see a genuine dispute of material fact.                  See Webb v.

Lawrence Cnty., 144 F.3d 1131, 1135 (8th Cir. 1998) (holding that

a "non-movant cannot simply create a factual dispute; rather, there

must be a genuine dispute over those facts that could actually

affect the outcome of the lawsuit").

              The common theme here is that not until after the

forfeiture action was filed did Van Bommel try to reverse course.

He alleged through verified claims and his affidavit that the money

was really his all along and that he did not mean to give up his

right to it.        But when the district court ordered an evidentiary

hearing specifically for the purpose of evaluating Van Bommel's

standing and clearing up any factual discrepancies, Van Bommel

offered no evidence.       Not only did he not submit to a deposition

beforehand but at the hearing, Van Bommel did not testify13 and did

not   offer    an    additional   affidavit   to   firm   up   his   claim   of

ownership.     For instance, it strikes us that evidence about how he

came to own the $8 million and why he was racing across the sea

with it in the dark of night would have helped buttress his claim.

There was none of this.

              For the reasons detailed above, Van Bommel did not have

the requisite ownership interest in the $8 million needed to



      13
        As we said earlier, Van Bommel was deported before the
hearing but the record indicates that his counsel did not seek any
relief from the district court to stay the deportation and even
opposed the government's efforts to keep Van Bommel here.

                                     -20-
establish standing in a forfeiture action.     As we said, standing

requires an injury that is caused by the wrongdoer and likely to be

redressed by the relief sought.     See Antilles Cement Corp., 670

F.3d at 317; U.S. Currency, $81,000, 189 F.3d at 34.        With no

ownership interest in the $8,400,190, there is no possible way that

Van Bommel can be injured by the forfeiture of the money.

Dismissal of Van Bommel's claim as to the approximately $8 million

contained in the bales was appropriate.

             ii. The $10,000 Van Bommel Was Carrying

          The $10,000 Van Bommel was carrying is a different story.

Not only did Van Bommel assert in his verified claims and affidavit

that he was the owner, but other evidence corroborated this.

Specifically, Van Bommel was found with the $10,000 on his person

(he did not toss this into the ocean) and, at the time of his

capture, he told law enforcement that he was paid $10,000 as the

first part of a $40,000 payment to transport the bales. Consistent

with his story, all three of his crew members were found with

$10,000 on their persons.    The tale continued to jibe when Van

Bommel later told law enforcement that he and his crew were hired

by Tomas for a smuggling venture.     Given all of this evidence, we

find that Van Bommel demonstrated the requisite ownership interest

in the $10,000 to have standing to contest its forfeiture.       See

One-Sixth Share, 326 F.3d at 41. At this stage in the proceedings,

Van Bommel need not prove the full merits of his claim, just that


                               -21-
he has a colorable interest in the proceedings such that he

satisfies prudential standing requirements.           See U.S. Currency,

$81,000, 189 F.3d at 35.          He has done that.

            The fact that Van Bommel signed a notice of abandonment -

this is the fact that the district court harped on with respect to

the $10,000 - does not change things. In his affidavit, Van Bommel

indicated that he "involuntarily and unintelligently" signed the

notice after he was "threatened to be prosecuted for drug smuggling

if   [he]   did   not   abandon    the   currency."   He   added   that   law

enforcement did not advise him of his due process rights and that

the notice of abandonment did not advise him "of the full panoply

of rights counsel later explained to me," such as the right to

present evidence and to have a jury determine whether forfeiture

was warranted.

            The dissent would have us disregard this affidavit on the

grounds that it is hearsay.         We are not convinced such an approach

makes sense.       First, the government did not raise any hearsay

objection to the affidavit, nor is it making such an argument on

appeal.     Indeed it would be surprising if it was since the

government, in support of its motion for summary judgment, relied

heavily on its own affidavit - the affidavit completed by ICE agent

Antonio Rivera, which detailed what happened the night the money

was seized and Van Bommel's conversations with law enforcement.

The district court also raised no hearsay concerns.


                                      -22-
           Second, in analysis section B, i of this decision, which

the dissent agrees with and has signed on to, we utilize not only

Van Bommel's affidavit to explain why he has not proffered enough

evidence to establish standing to contest forfeiture of the bale

money, but we also rely on the government's affidavit.    Given our

reliance on these affidavits to decide Van Bommel's standing to

contest the forfeiture of the bale money - again, the dissent does

not disagree with that analysis - it seems inconsistent to now say

that Van Bommel's affidavit should not be considered on the issue

of whether he waived his right to contest the $10,000 because it is

hearsay.

           Finally, and perhaps more fundamentally, we disagree that

Van Bommel's affidavit should be treated as inadmissable hearsay.

While the district court called the parties in for an evidentiary

hearing, no evidence was in fact taken at the hearing.    The judge

stated: "Well, I think that takes care of what we intended today,

which was basically I wanted to receive additional information on

certain issues, more so concerning the issue of standing.    But as

it stands today it will have to be a determination made on the

record."   Van Bommel's affidavit was never offered into evidence;

its admissibility was not at issue.      Affidavits are of course

typically relied on to support or defend against motions for

summary judgment.   See Fed. R. Civ. P. 56(c)(1)(A).    While it is

true that such affidavits "must be made on personal knowledge" and


                                -23-
"set out facts that would be admissible in evidence," Fed. R. Civ.

P. 56(c)(4), and it "is black-letter law that hearsay evidence

cannot be considered on summary judgment for the truth of the

matter asserted," Kenney, 700 F.3d at 609 (internal quotation marks

omitted), such hearsay concerns are not present here.

             Furthermore, the case that the dissent cites for the

proposition that claimants cannot establish Article III standing

through hearsay, United States v. All Funds in the Account of Prop.

Futures, Inc., 820 F. Supp. 2d 1305 (S.D. Fla. 2011), is not on all

fours with this case.       The affiant in that case, who was the

attorney for the claimant company, attested to a company vote

taking place even though he was not present at it. Id. at 1331-32.

The court disregarded the evidence as inadmissable hearsay because

the facts attested to by the affiant were not within his personal

knowledge; instead the facts were only known to him because the

claimants told him about them.       Id. at 1332.    This is not the

situation here.      Everything in Van Bommel's affidavit, including

the facts relating to his signing the notices of abandonment, were

within his personal knowledge.     We see no reason why we should not

consider Van Bommel's affidavit.

             Thus, on the issue of Van Bommel's knowing and voluntary

waiver of his interest in the $10,000 we are left with his

affidavit;      an   affidavit,   which    despite   the   dissent's

characterization, is not conclusory or cursory. Rather, Van Bommel


                                  -24-
clearly explained the threats that the law enforcement agents

allegedly made and what rights he was not advised of.                           And no

evidence     on     record    contradicts       his    claims.       The    notice   of

abandonment, signed and dated by Van Bommel and witnessed by two

government agents, indicated that Van Bommel understood his "right

to assert a claim in the seized property" and to seek its return

and that with "full knowledge of those rights," he was giving them

up.       Indeed the notice of abandonment does not go into detail

(though we are not saying it necessarily had to) about Van Bommel's

specific rights.           And, more importantly, there is nothing in the

record to contradict Van Bommel's claim that law enforcement did

not advise him of certain rights and bullied him into signing the

notice by dangling the threat of drug smuggling prosecution over

his head.         The government offered no affidavit evidence on this

point, and the law enforcement officers ready to testify at the

evidentiary hearing never testified.                    Furthermore, though the

burden is on Van Bommel to convince us of his standing, it is

important      to    remember    that    this      case    comes     to    us   on   the

government's motion for summary judgment.                  Thus, facts are viewed

in    a   light     most   favorable    to   Van      Bommel   and   all   reasonable

inferences go in his favor. See Rared Manchester NH, LLC, 693 F.3d

at 52.

              The dissent's focus, on what it perceives as Van Bommel's

gamesmanship in avoiding having his deposition taken and not


                                         -25-
appearing at the hearing, is misplaced.             We are reviewing the

district court's grant of summary judgment, of course making our

review de novo.    See Kenney, 700 F.3d at 608.       This review centers

on the record evidence, not the parties' tactics or course of

conduct.    The attention the dissent devotes to the latter two

things strikes us as a tack more appropriately taken when we are

operating under an abuse of discretion standard and giving the

district court a wide berth to make discretionary calls about the

parties' demeanor and behavior.             But that is not the state of

affairs here.

            Given all this, we conclude that Van Bommel presented

enough evidence to demonstrate constitutional standing to contest

the forfeiture of the $10,000 found on his person.                 While the

dissent disagrees with us on this point, we think the dissent's

approach gets close to collapsing the issue of Van Bommel's

standing with the merits of his forfeiture claim, something courts

should not do. See One-Sixth Share, 326 F.3d at 41 ("Courts should

not, however, conflate the constitutional standing inquiry with the

merits determination that comes later.")          On this narrow issue of

standing,   we   find   that   Van   Bommel    established   the   necessary

ownership interest and has alleged an injury at the hands of the

government that can be remedied by forfeiture of the $10,000 not

going forward.    See U.S. Currency, $81,000, 189 F.3d at 34-35.          To

be clear, we are saying nothing more than Van Bommel has the right


                                     -26-
to contest the forfeiture.   Whether he will ultimately prevail on

his assertion that the property should not be forfeited is up to

the district court to decide.

                             CONCLUSION

            To sum things up, there is no merit to Van Bommel's

contention that the district court lacked jurisdiction over a

portion of the defendant currency.     As for Van Bommel's standing,

he does not have constitutional standing to contest the forfeiture

of the $8,400,190 found in the bales.       He does, however, have

standing to contest the forfeiture of the $10,000 found on his

person.   The district court's grant of summary judgment resulting

in the dismissal of Van Bommel's claim for the $8,400,190 is

affirmed.   The court's grant of summary judgment as to the $10,000

is reversed and Van Bommel's claim for the $10,000 is reinstated.14

Each side shall bear its own costs.

            -Concurring and Dissenting Opinion Follows-




     14
       The dissent suggests that, even assuming the district court
erred, reversal with reinstatement is not the proper disposition.
Rather it would have us vacate the grant of summary judgment and
give the parties a chance to have a full evidentiary hearing. We
disagree. We are asked to decide this appeal on the record at
hand. Here the court scheduled an evidentiary hearing but ended up
deciding the government's motion for summary judgment on the
record. The question we are faced with is whether, based on the
evidence that was considered by the court, this grant of summary
judgment was erroneous. As we explained above, we think it was as
to the $10,000. Reversal is proper.

                                -27-
           HOWARD, Circuit Judge, concurring in part and dissenting

in part.    I concur in the majority's opinion, except for its

conclusion that Van Bommel demonstrated constitutional standing to

contest the forfeiture of the $10,000 found on his person.       Van

Bommel did not prove by a preponderance of the evidence that he had

a colorable interest in that money; he therefore lacks standing to

contest its forfeiture.

           As the majority explains, there is every reason to

believe that Van Bommel was paid $10,000 to transport the bales of

currency that he later threw into the sea.   Thus, at one point Van

Bommel had a colorable claim of ownership of that $10,000.   But he

signed a waiver that stated, in Spanish,

           I understand that I have a right to assert a
           claim in the seized property described above
           [i.e., the $10,000] and to seek return of the
           property.    With full knowledge of those
           rights, I hereby abandon any and all claims I
           may have to that property. I waive my right
           to receive notice of future administrative or
           judicial proceedings involving the property.
           I also waive any further right to contest the
           administrative or judicial forfeiture of the
           property described above.

I think the majority would agree that if this waiver is valid, Van

Bommel has no claim to the $10,000 and no standing to participate

in this action.   Van Bommel argues, however, that his waiver is

void because it was involuntary and unintelligent.    The majority

believes that Van Bommel has produced sufficient evidence in

support of this argument.   For the reasons below, I disagree.


                               -28-
                             I. Background

           Throughout this case, Van Bommel has worked tirelessly to

prevent discovery of facts relating to his standing. I recount the

relevant procedural history.

           The government began this action by filing a complaint

for forfeiture in rem on November 25, 2009.      On December 22, 2009,

Van Bommel pleaded guilty to conspiring to fail to heave to a

helicopter, and on February 4, 2010, he was sentenced to time

served.    On February 26, 2010, Van Bommel's counsel advised the

government that Van Bommel was scheduled for a final removal

hearing before an Immigration Judge just four days later, on

March 2.   Van Bommel's counsel stated that the Immigration Judge

had previously rejected a request for Van Bommel to remain in the

United States pending the outcome of the forfeiture proceedings, so

he   "encourage[d]    [the   government]   to   complete   any   matters

pertaining to any intended discovery, that would require Mr. Van

Bommel's presence in this district, before he is removed from the

United States."      It appears that at the hearing, the Immigration

Judge ordered that Van Bommel be removed on March 26.       On March 4,

the government responded to Van Bommel's counsel that it was trying

to stay Van Bommel's removal so that he could be deposed, and it

asked for dates on which Van Bommel's counsel would be available

for the deposition.     Van Bommel's counsel did not respond, and the

government contacted him again on March 18 to arrange a deposition


                                  -29-
on March 24.   Van Bommel's counsel told the government that he

would check his schedule to confirm the date. Instead of doing so,

the next day he filed a claim in the forfeiture action for the

seized bales of currency and the $10,000 found on his person.    On

the same day, he also filed a motion to dismiss the government's

complaint and unilaterally canceled the deposition, considering it

"unnecesary [sic] based on the arguments raised in our motion."

The motion to dismiss featured Van Bommel's bare, unexplained

claims of ownership of the $10,000 and the bales of currency, but

it nowhere mentioned that Van Bommel's waiver of ownership was

involuntary or unintelligent.     When the government informed Van

Bommel's counsel that it intended to conduct the deposition with or

without Van Bommel, he filed an emergency motion for a protective

order staying the deposition, which the court granted without a

response from the government.

          For reasons that are not clear from the record, Van

Bommel's removal was postponed.   He was still in the United States

on April 13, when the government moved for summary judgment, asking

the court to strike Van Bommel's claim for lack of standing.     The

government argued that Van Bommel had waived his ownership of the

seized currency, and it attached to its motion Van Bommel's signed

waivers of ownership of the bales of currency and the $10,000.   As

the government pointed out, a motion to strike a claim "must be

decided before any motion by the claimant to dismiss the action."


                                -30-
Rule G(8)(c)(ii)(A), Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions ("Supplemental Rules").

          Van Bommel was removed from the United States a week

later, on April 20.15   On May 3, he filed an opposition to the

government's motion for summary judgment.   Attached to that motion

was a declaration, dated April 29, which stated that his waiver of

ownership was involuntary and unintelligent:

          During    law    enforcement    interviews    I
          involuntary [sic] and unintelligently signed a
          Notice of Abandonment of All Rights and
          Interest in Property.     I signed the papers
          after I was threatened to be prosecuted for
          drug smuggling if I did not abandon the
          currency.   The law enforcement agents never
          advised me of any of my Fifth Amendment rights
          and I was completely unfamiliar with U.S. law.
          The Notice of Abandonment did not advise me of
          the full panoply of rights counsel later
          explained to me, i.e., the standards of proof
          under [the Civil Asset Forfeiture Reform Act
          of 2000], right to cross-examine witnesses,
          present evidence, right to be assisted by
          Counsel, and the right to have a jury
          determine the forfeitability of the defendant
          currency, so as to establish that I made a
          knowing and intelligent waiver of these rights
          and my Due Process right to contest the
          forfeiture of the defendant currency.      Once
          advised by Counsel of these rights, I asserted
          my ownership interest in the currency and
          categorically pursued my right to contest the
          forfeiture of my currency.




     15
        The government later told the district court that it had
requested a stay of deportation to depose Van Bommel, but the
motion was denied because of Van Bommel's counsel's opposition.
Van Bommel's counsel did not object to this characterization of the
facts.

                               -31-
          On   July   28,   the   district   court   entered   an   order

scheduling an evidentiary hearing "to evaluate disputed issues of

fact regarding claimant's standing."     Van Bommel's counsel did not

notify the court that Van Bommel had left the United States and

would be unavailable to testify, nor did he seek assistance from

the court or the government with Van Bommel's application to enter

the United States on parole for the purpose of testifying.           See

8 C.F.R. § 212.5(b)(4) (describing authority to parole "[a]liens

who will be witnesses in proceedings . . . conducted by judicial,

administrative, or legislative bodies in the United States").

Instead, he sprang this information on the court at the evidentiary

hearing, which took place on August 19.

          At the hearing, the government was prepared to refute Van

Bommel's declaration by calling two agents who had secured Van

Bommel's signature on the waiver, but the court informed the

government that they need not testify.16       On March 15, 2011, the


     16
       The court stated, "Here I take it that the burden remains
on the plaintiff to prove that he has the standing.       And even
assuming that he has it, if there is a waiver that basically
supports the relinquishment allegation that the government is
presenting or the fact that the property was abandoned. Assuming
in the best scenario for the claimant here that he is questioning
that, or he has come forward with sufficient evidence to raise
doubts as to the voluntariness, I think as far as can I go is to
kind of even tip the scale further for no justified reason on the
record, and listen to the testimony of the agent as to how this
waiver was procured and what were the circumstances under which it
was offered just like in a suppression hearing.          But still
recognizing that if the government puts the witness on the stand it
will be at the Court[']s request not because it has the burden of
doing so, in order to prove standing or in order to prove the

                                  -32-
court entered an order stating,

          Claimant provides no specific facts or details
          of the alleged coercion in his opposition to
          the motion for summary judgment, in claimant's
          opposing statement of uncontested fact[s], or
          in his verified declaration under penalty of
          perjury.    In fact, aside from a single
          paragraph of allegations in his own sworn
          statement, claimant provides no evidence of
          law enforcement's coercion in obtaining his
          waiver of rights and signature on the Notice.
          Nor was claimant able to testify to provide
          further details in support of his claim.
          Thus, claimant has failed to establish that
          his signature on the Notice was both
          unintelligent and involuntary.

(citations omitted).     Therefore, the court held that Van Bommel

"has failed to establish standing or raise a material issue of fact

as to his Article III standing" and dismissed his claims.

                             II. Analysis

          In    a   forfeiture   proceeding,    a   claimant's burden to

establish standing depends on the stage of the litigation.           At the

pleading stage, standing is not difficult to establish. See United

States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 638 (9th Cir.

2012); United States v. One-Sixth Share of James J. Bulger in All

Present and Future Proceeds of Mass Millions Lottery Ticket No.

M246233, 326 F.3d 36, 41 (1st Cir. 2003) ("At the initial stage of

intervention,   the   requirements   for   a   claimant    to   demonstrate

constitutional standing are very forgiving.               In general, any

colorable claim on the defendant property suffices."). But when he


validity of the document they have in their possession right now."

                                  -33-
court holds an evidentiary hearing, as the district court did here,

the burden of proof rises:          a claimant "carr[ies] the burden of

establishing   standing   by    a   preponderance   of   the   evidence."

Supplemental Rule G(8)(c)(ii)(B); Supplemental Rule G(8)(c)(ii)

advisory committee's note.          Thus, Van Bommel "must prove by a

preponderance of the evidence that he has a facially colorable

interest in the res."          United States v. $148,840.00 in U.S.

Currency, 521 F.3d 1268, 1273 (10th Cir. 2008).

          To establish standing at an evidentiary hearing, a party

must present admissible evidence supporting its claims.             United

States v. $543,190.00 in U.S. Currency, 535 F. Supp. 2d 1238, 1247

(M.D. Ala. 2008); Stefan D. Cassella, Asset Forfeiture Law in the

United States 381 (2d ed. 2013); see also Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992) (holding that "each element [of

standing] must be supported in the same way as any other matter on

which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of

the litigation").   The Federal Rules of Evidence determine whether

evidence is admissible in a civil forfeiture action.           See Fed. R.

Evid. 101(a), 1101; United States v. $92,203.00 in U.S. Currency,

537 F.3d 504, 509-10 (5th Cir. 2008).         Therefore, Van Bommel had

the burden to produce admissible evidence that his waiver was

unintelligent or involuntary.

          Van Bommel's declaration--the linchpin of his claim to


                                     -34-
standing--is   inadmissible   hearsay,    not   admissible   evidence.

Hearsay, of course, is a statement made outside of a trial or

hearing, which a party offers in evidence to prove the truth of the

matter asserted in the statement. Fed. R. Evid. 801. Van Bommel's

declaration is textbook hearsay:        it was not made at a trial or

hearing, and it was offered to prove that Van Bommel was coerced

into signing the waiver.      Generally, hearsay is inadmissible.17

Id. 802.   While there are several exceptions to the rule against

hearsay, see generally id. 803, 804, 807, none applies here.       As a

result, Van Bommel produced no admissible evidence whatsoever that

his waiver was unintelligent or involuntary.18       See United States

v. All Funds in the Account of Prop. Futures, Inc., 820 F. Supp. 2d

1305, 1331-32 (S.D. Fla. 2011) (holding that claimants could not



     17
        We have held that a court may receive hearsay at an
evidentiary hearing on a motion for a preliminary injunction. Asseo
v. Pan Am. Grain Co., 805 F.2d 23, 25-26 (1st Cir. 1986). In that
case, however, we stressed "the need for expedition" that
characterizes an injunctive proceeding, and that the hearsay at
issue previously had been subject to cross-examination. Id. at 26.
Neither circumstance exists here. Even if it were appropriate both
to extend Asseo to an evidentiary hearing regarding standing in a
forfeiture action, and to take the further step of requiring the
affidavit's admission, Van Bommel's declaration would be entitled
to little or no weight, given its lack of factual detail and Van
Bommel's efforts to prevent cross-examination. Cf. Mullins v. City
of New York, 626 F.3d 47, 52 (2d Cir. 2010) ("The admissibility of
hearsay under the Federal Rules of Evidence goes to weight, not
preclusion, at the preliminary injunction stage.").
     18
       Van Bommel could have avoided this result by attending his
deposition. If he was unable to return to the United States for
the evidentiary hearing, he then could have offered his deposition
testimony into evidence under Federal Rule of Evidence 804(b)(1).

                                 -35-
establish Article III standing through hearsay).            This alone

requires us to affirm the district court's decision.19

          Even assuming that Van Bommel's declaration could have

been considered at the evidentiary hearing, it was not enough to

prove, by a preponderance of the evidence, that he had a colorable

interest in the $10,000.   "[J]udges simply cannot decide whether a

witness is telling the truth on the basis of a paper record and

must observe the witnesses' demeanor to best ascertain their

veracity--or   lack   thereof."    United   States   v.   1998   BMW   "I"

Convertible, 235 F.3d 397, 400 (8th Cir. 2000) (citing Goldberg v.

Kelly, 397 U.S. 254, 269 (1970)). As the district court noted, Van



     19
       The district court had no need to address the admissibility
of the declaration, since Van Bommel's counsel never tried to move
it into evidence. In any event, the transcript of the evidentiary
hearing suggests that the court did not consider the declaration to
be competent evidence:     "The question would be, what is the
evidence that you have of the threats? What is the evidence that
you have that the waiver was not voluntarily signed?" Even if this
was not the basis of the court's decision, we may affirm on any
ground supported by the record. In re Miles, 436 F.3d 291, 293-94
(1st Cir. 2006).

     The majority views it as inconsistent to set aside Van
Bommel's declaration when deciding his standing to claim the
$10,000, while relying on the government's affidavit when deciding
his standing to claim the bales of currency.          There is no
inconsistency.   As to the bales of currency, Van Bommel either
failed to counter the government's allegations, or disputed them
with allegations that were too vague or incredible to create a
genuine dispute of material fact. Therefore, summary judgment was
appropriate, without any need for more evidence.        As to the
$10,000, there was a genuine dispute about the circumstances of Van
Bommel's waiver. To prove his standing by a preponderance of the
evidence, Van Bommel was obligated to produce something more than
his bare-bones declaration.

                                  -36-
Bommel offered a single paragraph with "no specific facts or

details of the alleged coercion."              In determining whether Van

Bommel had established his standing by a preponderance of the

evidence, the court gave this lone paragraph the short shrift it

deserved.     See $133,420.00 in U.S. Currency, 672 F.3d at 638 ("As

we have explained, a conclusory, self-serving affidavit, lacking

detailed facts and any supporting evidence, is insufficient to

create a genuine issue of material fact." (internal quotation marks

omitted)).      Courts routinely demand more facts and evidence from

claimants than Van Bommel was willing to provide.               See Stefan D.

Cassella, Asset Forfeiture Law in the United States 381-82 (2d ed.

2013) (collecting cases). Van Bommel's declaration falls far short

of proving his standing by a preponderance of the evidence.

              Finally, even if the district court had erred (which it

did   not),    I   believe    that   the   majority   has   chosen   the   wrong

disposition by reversing the grant of summary judgment, rather than

vacating it.       The government came to the evidentiary hearing with

two witnesses prepared to testify about the circumstances under

which Van Bommel signed his waiver.           Given Van Bommel's failure to

offer any evidence at the hearing, the court told the government

that the witnesses' testimony would be unnecessary.              By reversing

the grant of summary judgment and reinstating Van Bommel's claim,

the   majority     punishes    the   government   for   complying    with   the

district court's guidance.           The more prudent course would be to


                                       -37-
vacate the grant of summary judgment and give the parties another

opportunity to present their evidence on standing.

                            III. Conclusion

            By letting this case proceed to the merits, the majority

rewards   Van    Bommel's   gamesmanship.20   Van   Bommel's   counsel

unilaterally canceled Van Bommel's deposition, fought to have him

removed from the United States, failed to make a serious effort to

secure his attendance at the evidentiary hearing, and kept from the

court that he had been removed months before that hearing.       It is

difficult to imagine a party trying harder not to meet its burden

of proof.       Nevertheless, the district court must now expend

judicial resources on an abandoned claim to $10,000.           On this

point, I respectfully dissent.




     20
        The majority states that I have focused too much on Van
Bommel's conduct and not enough on the record before the district
court.   This is a false distinction:     Van Bommel's efforts at
avoiding the development of evidence were well documented in the
record.   In any event, I focus on this conduct not because I
believe that Van Bommel should be punished for it, but because it
demonstrates that Van Bommel failed to develop any evidence,
despite his burden to prove his standing by a preponderance of the
evidence.

                                  -38-